DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Publication US 20200224958 for paragraph citations.


Response to Amendment
The amendment filed on October 19, 2021 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the July 26, 2021 Office Action except as mentioned below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by CHAE SU NAM (KR 20110020482, hereinafter NAM).
Regarding claim 18, NAM discloses:
A refrigerator (1) comprising:
a heat exchanger (200);
a fan housing (400) having a cavity (FIG. 3 and 6; space between 500 and 700) and a first opening (within 311) and a second opening (within 311) to the cavity;
a fan (401) positioned in the cavity of the fan housing to generate air flow from the heat exchanger to one or more of the first opening or the second opening;
a cover (300) provided over the heat exchanger, the fan, and the fan housing, the cover including a first discharge port (102) and a first suction port (310) through which air flows to the heat exchanger (200);
a duct (100) that couples the first opening of the fan housing and the first discharge port of the cover;
a guide (inner surface of 100) that defines a flow path (represented by arrows in FIG. 7) between the second opening and a second discharge port (102) that is spaced from the first discharge port, the guide including a second suction port (510) that is spaced from the first suction port; and
a return duct (see FIG. 7) including an inlet (structure around 510) fluidly connected to the second suction port, an outlet (structure around 310) fluidly connected to the heat exchanger (200), and an overlap portion (320) provided between the inlet and the outlet and positioned to overlap the fan behind the fan (401).

Regarding claim 20, NAM discloses all the limitations of claim 18. NAM additionally teaches:
wherein the guide further includes a housing (500) having a motor mount (420) that is interposed between the overlap portion of the return duct and the fan.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEOLHWAN KIM (US 2013000333, hereinafter KIM) in view of CHAE SU NAM (KR 20110020482, hereinafter NAM).
Regarding claim 1, KIM discloses:
A refrigerator (1) comprising:
a cabinet (10) including a first space (100), a second space (30), and a partition (between 30 and 100, see FIG. 12 illustration below) configured to partition the first and second spaces;
a wall (see FIG. 12 illustration below) that is provided in the cabinet and is formed with a first discharge port (102) through which the air is discharged to the first space, a second discharge port (422) though which the air is discharged to the second space, and a suction port (230);
a flow path layer (200 and see FIG. 12 illustration below) that is provided in the wall and forms a discharge flow path (represented by arrows from rear wall through 100 and returning to rear wall) that guides air to the first discharge port.

    PNG
    media_image1.png
    1224
    984
    media_image1.png
    Greyscale

Regarding claim 1, KIM may not explicitly disclose: a fan housing that includes a conduit that guides air to the discharge flow path, the fan housing being formed with an opening coupled to the conduit and an outlet spaced apart from the opening; and a fan that is received inside the fan housing.
Regarding claim 1, NAM teaches: a refrigerator having
a fan housing (400) that includes a conduit (see FIG. 6 illustration below) that guides air to the discharge flow path (arrows from fan through 102), the fan housing being formed with an opening (FIG. 3 and 6; space between 500 and 700) that is coupled to the conduit and through which the discharge flow path communicates, and an outlet (311) that is spaced apart from the opening and discharges the air to a second discharge port (NAM FIG. 2 discloses multiple 102); and
a fan (401) that is received inside the fan housing,
wherein the conduit is formed away from an outer circumference of the fan as the conduit approaches the opening in an air flow direction, the conduit including a leading end (see FIG. 6 illustration below, the conduit leading end surrounds the fan as shown in FIG. 7) that is relatively closer to the outer circumference of the fan and a trailing end (see FIG. 6 illustration below) that is relatively farther from the outer circumference of the fan, and the fan being positioned closer to the outlet (311) than to the trailing end of the conduit.


    PNG
    media_image2.png
    1199
    767
    media_image2.png
    Greyscale


NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.

Regarding claim 2, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein the trailing end (see FIG. 6 illustration above) is associated with the opening, the leading end being provided closer to the outer circumference (see FIG. 6 illustration above) of the fan than the trailing end.

Regarding claim 3, KIM as modified teaches all the limitations of claim 2. NAM additionally teaches:
a guide (see FIG. 6 illustration above) that directs air from the fan to the outlet, the guide being formed to have a predetermined curvature,
wherein the guide is formed farther from the outer circumference of the fan as the guide approaches the outlet in the air flow direction.

Regarding claim 4, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein the fan is positioned between (see FIG. 6 illustration above) the conduit and the guide. As the NAM fan (401) is within the conduit, the fan is also between the conduit and the guide.

Regarding claim 5, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a length (see FIG. 3 illustration below) of the conduit in a horizontal direction (see FIG. 3 illustration below) is greater than a length (see FIG. 3 illustration below) of the guide in the horizontal direction.


    PNG
    media_image3.png
    627
    947
    media_image3.png
    Greyscale


Regarding claim 6, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a first distance (see FIG. 6 illustration below) between the trailing end of the conduit and the fan is greater (see FIG. 6 illustration below) than a second distance (see FIG. 6 illustration for claim 6 below) between the guide and the fan.


    PNG
    media_image4.png
    1199
    855
    media_image4.png
    Greyscale


Regarding claim 7, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
an inner cover (see FIG. 12 illustration above) that includes the second discharge port (422; FIGS. 12-13) and an additional suction port (424; FIGS. 12-13); and
a discharge duct (structure around 422) that guides air flow between the outlet of the fan housing and the second discharge port (422) of the inner cover. KIM (FIG. 12; (¶¶ 63 and 114) there is a fan 420 between evaporator 410 and each compartment 30 as shown by the airflow arrows in FIG. 12.

Regarding claim 8, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
an evaporator (410) provided adjacent to the fan housing,
wherein the inner cover covers the fan housing and the evaporator.

Regarding claim 9, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
wherein the second discharge port (422) is positioned lower (see FIG. 12 illustration above, there is a 424 above 422) than the discharge port (422) and the suction port (424).

Regarding claim 10, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
wherein the partition is positioned between the suction port (424) and the second discharge port (422).

Regarding claim 11, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
a first damper (232) configured to adjust amount of air flowing into the discharge flow path, and
a second damper (540) configured to adjust amount of the air flowing to an outlet (550).

Regarding claim 12, KIM as modified teaches all the limitations of claim 11. KIM additionally discloses:
wherein the discharge flow path includes an inlet (from 200) communicating with the first damper and a plurality of branch flow paths (230 and 240) connected to the inlet.

Regarding claim 13, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
an outer plate (structure around 310) configured to cover a front surface (of 320) of a wall (320) and including openings (FIG. 7) corresponding, respectively, to a discharge port (311) and a suction port (510).

Regarding claim 14, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein a discharge flow path (represented by arrows in FIGS. 6 and 7) includes a plurality of branch flow paths (311; FIGS. 3 and 7) connected to the fan housing (400) and spaced apart from each other.

Regarding claim 15, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
wherein the wall further includes a diverter surface (232 and 242) that is received in the fan housing to block air flow to an outlet (230 and 240).

Regarding claim 16, KIM as modified teaches all the limitations of claim 10. KIM additionally discloses:
an outer plate (500) provided at a front surface (see FIG. 12 illustration above) of the partition (see FIG. 12 illustration above) including an opening (see FIG. 12 illustration above) corresponding to the second discharge port (102).
Regarding claim 16, KIM as modified may not explicitly disclose: an outer plate provided at a front surface of the partition to cover the suction port and including an opening corresponding to the second discharge port.
Regarding claim 16, NAM additionally teaches:
an outer plate (310) to cover the suction port (510) and including an opening (FIG. 7) corresponding to the discharge port (311).
Thus, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of KIM.
Regarding claim 19, NAM as modified teaches all the limitations of claim 18. NAM as modified may not explicitly disclose: a diverter that is coupled to the guide and includes a surface that is positioned to block the first opening.
Regarding claim 19, KIM teaches:
a refrigerator having a diverter (232 or 242) that is coupled to a guide (200) and includes a surface (the surface of 232 or 242) that is positioned to block a first opening (102 or 610). KIM (FIGS. 12-12) employs a duct with diverters to adjust cold airflows between cooling areas.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine NAM with the teachings of KIM to employ a duct with diverters to adjust cold air flows between cooling areas.


Regarding claim 21, KIM discloses:
A refrigerator comprising:
a cabinet (10);
a wall (see FIG. 12 illustration above) that is provided in the cabinet and is formed with first (within 102) and second discharge ports (within 422) and a suction port (within 230);
a flow path layer (200, FIG. 6 and see FIG. 12 illustration above) that is provided in the wall and forms a discharge flow path (represented by arrows from rear wall through 100 and returning to rear wall) that guides air to the first discharge port;
…
wherein the flow path layer includes a first member (230), a second member (240) that is spaced apart from the first member in a first direction, and a third member (220) that is spaced apart from the first member in a second direction , the first member being provided between the second and third members,
wherein the discharge flow path includes a first path (222 to 230 to 240) formed between the first member and the second member, and a second path (222 to 230) formed between the first member and the third member, and
wherein a width (FIG. 6, 222 is narrower than the ports in either 230 or 240) of at least one of the first path or the second paths increases in an air flow direction.
Regarding claim 21, KIM may not explicitly disclose a fan housing.
Regarding claim 21, NAM teaches: a refrigerator having
a fan housing (400) that includes a conduit (see FIG. 6 illustration above) that guides air to the discharge flow path (arrows from fan through 102), the fan housing being formed with an opening (FIG. 3 and 6; space between 500 and 700) that is coupled to the conduit and through which the discharge flow path communicates, and an outlet (311) that is spaced apart from the opening and discharges the air to the second discharge port (NAM FIG. 2 discloses multiple 102); and
a fan (401) that is received inside the fan housing,
NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM and NAM in view of MYUNG-HOON CHO (US 20160273823, hereinafter CHO).
Regarding claim 17, KIM as modified teaches all the limitations of claim 1.
Regarding claim 17, KIM as modified may not explicitly teach: wherein the flow path layer includes an expanded polystyrene (EPS) material.
Regarding claim 17, CHO teaches:
wherein a flow path layer (60) includes an expanded polystyrene (EPS) material (¶ 58). CHO (¶ 58) employs expanded polystyrene as plates (61 or 62) for a duct (60).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of KIM and NAM with the teachings of CHO to employ a duct composed of expanded polystyrene material.


Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.

With respect to Applicant’s claim 1 Arguments, as described above KIM teaches a wall (see FIG. 12 illustration above), having a first discharge (102) to the first space (100) and a suction port (230) also having a second discharge port (422) through which the air is discharged to the second space (30). Further, NAM teaches the fan, fan housing, conduit, and discharging from multiple ports (NAM has multiple 102), while KIM addresses the separate compartments. Note NAM does teach shelves 30 with drawers 32, which do effectively partition the refrigeration space into multiple spaces with discharge ports between them. As described above, NAM also teaches that the conduit is formed away from an outer circumference of the fan as teh conduit approaches the opening in an air flow direction. CHO has not been used to address claim 1. Thus, the KIM and NAM combination teaches the claim 1 limitations.
With respect to Applicant’s claim 18 Arguments, as described above NAM teaches a return duct (see FIG. 7) including an inlet (structure around 510) fluidly connected to the second suction port (510), an outlet (structure around 310) fluidly connected to the heat exchanger (200) and an overlap portion (320) provided between the inlet (structure around 510) and the outlet (structure around 310)and positioned to overlap the fan behind the fan (401).Thus, NAM teaches the claim 18 limitations.
With respect to Applicant’s claim 21 Arguments, as described above the KIM and NAM combination teaches the claim 21 limitations.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763